Exhibit 10.2

 

AMENDMENT TO EXPLORATION AND DEVELOPMENT AGREEMENT

 

This Amendment to Exploration and Development Agreement (this “Amendment”),
dated as of June 8, 2012 (this “Agreement”), is made and entered into by and
among Hess Corporation, a Delaware corporation (“Hess”) and ZaZa Energy, LLC, a
Texas limited liability company (“ZaZa”).  Hess and ZaZa are sometimes referred
to herein as the “Parties” and each, a “Party”.

 

WHEREAS, Hess and ZaZa are parties to (a) that certain Exploration and
Development Agreement Eagleford Shale Area dated April 28, 2010 (such agreement
as heretofore amended, the “Eagle Ford EDA”); and (b) the joint operating
agreements associated with or entered into pursuant to the Eagle Ford EDA (the
“Joint Operating Agreements”); and

 

WHEREAS, in consideration of certain monies to be paid by Hess to ZaZa pursuant
to this Amendment, the Parties desire to amend the Eagle Ford EDA so that Hess
will not carry ZaZa in certain Wells subject to the Well Cap.

 

NOW, THEREFORE, in consideration of the premises and the mutual, covenants and
agreements in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

 

1.                                      Certain Definitions.  In addition to the
terms defined in the introductory paragraph and the Recitals of this Agreement,
capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Eagle Ford EDA.

 

2.                                      Amendments to Eagle Ford EDA.  In
consideration of the payment by Hess to ZaZa of the sum set forth in Section 3
hereof, Hess and ZaZa hereby amend the Eagle Ford EDA as follows:

 

a.                                      The definition of “Well Cap” is hereby
amended so that the following sentence is added to the end of the definition:

 

Notwithstanding the foregoing, the Parties agree that ZaZa will pay its
proportionate share of all costs, including but not limited to Exploration and
Development Costs. for the next sixteen (16) Wells subject to the Well Cap
proposed by HESS that are drilled and completed (or plugged and abandoned) in
any one or more Prospect Areas after the Effective Date (all of such 16 Wells,
the “Non-Carry Wells”).  A Non-Carry Well will count toward and reduce the Well
Cap obligation for the Prospect Area in which it is drilled.

 

b.                                      The following definition is added to
Article II:

 

2.12.5              “Non-Carry Wells” has the meaning set forth in the
definition of Well Cap.

 

c.                                       The second and third sentences of
Section 6.2 are hereby deleted and the following is substituted therefor:

 

1

--------------------------------------------------------------------------------


 

As to each Well drilled within a Prospect Area up to the Well Cap for such
Prospect Area, and except for the Non-Carry Wells, ZAZA will retain a 10%
Working Interest on a Carry Free of Costs basis (being 10% of the collective
Working Interest held by the Parties).  Once the Well Cap is reached within a
Prospect Area, ZAZA shall have the right to participate for a cost bearing 10%
Working Interest (being 10% of the collective Working Interest held by the
Parties) on subsequent Wells within such Prospect Area pursuant to the terms of
the applicable JOA.

 

d.                                      Section 6.2 is hereby amended so that
the following sentence is added to the end of such Section:

 

Notwithstanding anything herein to the contrary, ZAZA agrees to bear its 10%
Working Interest share of the costs of, and to participate in, and not
non-consent under the applicable JOA with respect to, the drilling and
completion of the Non-Carry Wells.

 

3.                                      Payment by Hess.  Upon the execution and
delivery of this Amendment by both Parties, Hess shall pay to ZaZa, in
immediately available funds by wire transfer to an account designated by ZaZa,
the sum of $15,000,000 US Dollars.

 

4.                                      Option Period.  So long as the EDA is in
effect, at any time prior to September 28, 2012, ZaZa shall have the option to
terminate this Amendment by providing to Hess notice and contemporaneously
paying to Hess the sum of $15,000,000 U.S. dollars (decreased by the amount
theretofore paid for Non-Carry Wells by ZaZa with respect to its Working
Interest; provided that, notwithstanding such termination, such Non-Carry Wells
shall continue to count toward the Well Cap obligation in the Prospect Areas in
which such Non-Carry Wells have been drilled) in immediately available funds by
wire transfer.

 

5.                                      Effective Date.  The effective date (the
“Effective Date”) of this Amendment shall be June 1, 2012.

 

6.                                      Representations of the Parties.

 

a.                                      Representations by ZaZa.  ZaZa hereby
represents to Hess the following:

 

i.                                        ZaZa has the requisite power to enter
into and perform this Agreement and to consummate the transactions contemplated
hereby.

 

ii.                                     The execution, delivery and performance
of this Agreement and the performance of all of the transactions contemplated
hereby have been duly and validly authorized by all necessary company action on
the part of ZaZa and have been approved by the members of ZaZa and the lenders
of ZaZa and its parent.  A true and complete copy of such consent of the lenders
of ZaZa and its parent has been provided to Hess.

 

2

--------------------------------------------------------------------------------


 

iii.                                  The execution, delivery and performance of
this Agreement by ZaZa, and the transactions contemplated by this Agreement,
will not (a) violate any provision of the certificate of formation or bylaws (or
equivalent governing instruments) or other organizational documents of ZaZa or
its parent, (b) result in default (with due notice or lapse of time or both) or
the creation of any lien or encumbrance or give rise to any right of
termination, cancellation or acceleration under any material note, bond,
mortgage, indenture, license or other agreement to which ZaZa or its parent is a
party or which affects the Eagle Ford EDA or the properties covered thereby, (c)
violate in any material respect any judgment, order, ruling or decree applicable
to ZaZa or its parent as a party in interest or (d) violate in any material
respect any laws applicable to ZaZa or its parent.

 

iv.                                 Except as set forth in Schedule 1, there are
no claims, actions, suits or proceedings pending, or to ZaZa’s knowledge,
threatened, by or before any governmental entity or arbitrator with respect to
the Parties’ ownership or operation of properties covered by the Eagle Ford EDA
or that would materially impair ZaZa’s ability to execute this Agreement and
perform its obligations hereunder.

 

b.                                      Representations by Hess.  Hess hereby
represents to ZaZa the following:

 

i.                                        Hess has the requisite power to enter
into and perform this Agreement and to consummate the transactions contemplated
hereby.

 

ii.                                     The execution, delivery and performance
of this Agreement and the performance of the transactions contemplated hereby,
have been duly and validly authorized by all necessary company action on the
part of Hess.

 

iii.                                  The execution, delivery and performance of
this Agreement by the Parties constituting Hess, and the transactions
contemplated by this Agreement, will not (a) violate any provision of the
certificate of formation or bylaws (or equivalent governing instruments) or
other organizational documents of Hess, (b) result in default (with due notice
or lapse of time or both) or the creation of any lien or encumbrance or give
rise to any right of termination, cancellation or acceleration under any
material note, bond, mortgage, indenture, license or other agreement to which
Hess is a party or, to the knowledge of Hess, which affects the Eagle Ford EDA
or the properties covered thereby, (c) violate in any material respect any
judgment, order, ruling or decree applicable to Hess as a party in interest or
(d) violate in any material respect any laws applicable to Hess.

 

7.                                      Complete Agreement.   This Amendment,
along with the Eagle Ford EDA contain the entire agreement of the Parties with
respect to the subject matter of the EDA, as amended hereby, and supersede all
prior negotiations, agreements and understandings with respect thereto. This
Amendment may only be amended by a written document duly executed by all
parties.

 

3

--------------------------------------------------------------------------------


 

8.                                      Miscellaneous.  The provisions of
Sections 9.1, 9.2, 9.3, 9.4, 9.6, 9.7, 9.8, 9.9, 9.11, 11.7, 11.9, and 11.10 of
the Eagle Ford EDA shall apply mutatis mutandis to this Amendment.

 

9.                                References.  All references to “this
Agreement” within the Eagle Ford EDA or to the Eagle Ford EDA in any other
agreement or document (including, without limitation, the Joint Operating
Agreements) shall be deemed to mean the Eagle Ford EDA as amended by this
Amendment.

 

10.                         No Admission.  This Amendment and the provisions
hereof shall not be deemed or construed to be an admission by Hess that it is
obligated to drill any Wells on the properties covered by the Eagle Ford EDA.

 

11.                               No Waiver.  By entering into this Amendment,
neither Party waives any claims, causes of action, or rights to relief it has
against the other Party, including any and all claims arising from or relating
to the Eagle Ford EDA, the Joint Operating Agreements, or any other existing
agreements between the Parties.  The Parties agree that this Amendment shall not
constitute a ratification of the Eagle Ford EDA or the Joint Operating
Agreements with respect to the Sweet Home Prospect Area.  Hess and ZaZa each
reserves all claims, causes of action, and rights to relief it has against the
other Party.

 

12.                         Counterparts.  This Agreement may be executed in any
number of counterparts, including by facsimile, each of which shall be deemed an
original, but all of which shall constitute just one agreement.

 

[Signature Page Follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been signed by each of the Parties as of
the date set forth above.

 

 

HESS CORPORATION

 

 

 

 

 

 

By:

/s/ Charles Andrew VanAllen

 

Charles Andrew VanAllen, Vice President

 

 

 

 

 

 

 

ZAZA ENERGY, LLC

 

 

 

 

 

 

By:

/s/ Todd A. Brooks

 

Name:

Todd A. Brooks

 

Title:

Manager

 

[Signature Page]

 

--------------------------------------------------------------------------------